        Case 3:18-cr-00203-EMC Document 418 Filed 10/18/19 Page 1 of 12



                            UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF CALIFORNIA

                                   CRIMINAL MINUTES

Date: October 18, 2019             Time: 10:02 – 12:28 =               Judge: EDWARD M. CHEN
                                         2 Hours; 26 Minutes

Case No.: 18-cr-00203-EMC-1        Case Name: United States v. Christopher Lischewski

Attorneys for Government: Manish Kumar, Leslie Wulff, Mikal Condon, Andrew Mast,
Andrew Shupanitz
Attorneys for Defendant: Elliot Peters, Nicholas Goldberg, Elizabeth McCloskey, Christopher
Kearny, Katie Joyce
Defendant: [X] Present [ ] Not Present
Defendant's Custodial Status: [ ] In Custody [X] Not in Custody

 Deputy Clerk: Angella Meuleman                      Court Reporter: JoAnn Bryce
 Interpreter:                                        Probation Officer:


                                      PROCEEDINGS

   1. Final Pretrial Conference;
   2. [398] MOTION in Limine to Admit Government Trial Exhibit 855
   3. [353] MOTION to Exclude Testimony of Defendant's Economic Expert Witness


                                         SUMMARY

Parties stated appearances and proffered argument.

Permissible Research of Potential Jurors

Defendant indicated he intends to conduct research limited to information that is publicly
available about potential jurors—e.g., information that would appear on a typical Google search.
The Government proposed a complete ban on researching potential jurors but expressed
openness to limited research. The Court found Local Rule 47.2 from the U.S. District Court of
Idaho to be a reasonable approach; it reads:

              (a) Attorneys may use websites available to the public, including
                  social media websites, for juror or prospective juror research,
                  so long as:
                                               1
        Case 3:18-cr-00203-EMC Document 418 Filed 10/18/19 Page 2 of 12




                      (1) The website or information is available and accessible
                          to the public;

                      (2) The attorney does not send an access request to a
                      juror’s electronic social media;

                      (3) No direct communication or contact occurs between
                      the attorney and a juror or prospective juror as a result of
                      the research, including, but not limited to Facebook
                      “friend” requests, Twitter or Instagram “follow” requests,
                      LinkedIn “connection” requests, or other forms of internet
                      and social media contact;

                      (4) Social media research is done anonymously. For
                      example, a search on a social media site must not disclose
                      to the juror who is making the inquiry, and it must only
                      seek information available and accessible to the public and
                      not the result of an attorney’s account on said social media
                      site; and

                      (5) Deception is not used to gain access to any website or
                      to obtain any information.

              (b) Third parties working for the benefit of or on behalf of any
              attorney must comply with all the same restrictions as set forth
              above for attorneys . . . .

              (d) If an attorney becomes aware of a juror’s posting on the
              internet about the case in which she or he is serving, the attorney
              shall report the posting to the Court.

The foregoing rule is adopted for this trial. Counsel shall not do any internet or social media
research that requires entering or logging in the identification of the inquirer.

Sequestration of Witnesses And Their Counsel

Defendant requested the Court order all witnesses (other than Mr. Lischewski) excluded from the
courtroom under FRE 615 to prevent witnesses from learning about other witnesses’ testimony.
Defendant further requested the Court admonish counsel for government-cooperating witnesses
from revealing to their clients or other witnesses the substance of the trial proceedings, which
includes refraining from reading the trial transcripts. The Government joined Defendant’s
request to exclude witnesses under FRE 615. But the Government did not believe the exclusion


                                               2
        Case 3:18-cr-00203-EMC Document 418 Filed 10/18/19 Page 3 of 12



of counsel is necessary. The Government believed there is some utility for counsel staying in the
courtroom because the Court will rule on exhibits, etc., during trial.

The parties’ request to exclude witnesses from the courtroom pursuant to FRE 615 is
GRANTED. As there is no need to have counsel for witnesses present or read the transcript,
FRE 615 will extend to their counsel as well.

Defendant’s Objections to Exhibits Re Defendant’s Financial Circumstances

The parties reached a limited stipulation regarding Defendant’s base compensation, bonus
structure, and ownership percentage of Bumble Bee in 2011, 2012, and 2013. However, the
parties could not stipulate to the value of Defendant’s 4.1% common stock ownership stake in
Bumble Bee nor to a description of the potential benefits of Bumble Bee’s financial
performance. As such, the Court was required to rule on the admissibility of Trial Exs. 324–28
and testimony from Jefferey Chang of Lion Capital.

Defendant continued to object to the admissibility of these exhibits because of the minimal
probative value and the likelihood of confusion for the jury, which would derive from
explanation of hypothetical scenarios regarding a sale involving a variety of assumptions. The
Government renewed its request to admit Trial Ex. 324 and limited pages of 325. As previously
noted, the value of the incentives perceived by Defendant, whether eventuated or not, is
probative to his state of mind and motive.

Defendant’s objections are OVERRULED in part and SUSTAINED in part. There is enough
probative value in Trial Ex. 324 for it to come in because it is an e-mail from Defendant, which
demonstrates his expectations and state of mind. The limited pages in Trial Ex. 325, bearing
bates nos. LION-X-000000235–37, are also admitted to show how much stock (and what kind,
i.e., type of classification) Defendant owned. Jeffrey Chang will be allowed to testify to and
introduce these exhibits. Defendant may cross-examine Mr. Chang.

Trial Exs. 326, 327, and 328 are excluded.

Attorney Proffer Notes

The Government sought guidance as to how the Court will rule on whether paralegal notes
constitute a statement within the meaning of FRE 613(b). It requested that the Court preclude
Defendant from introducing the notes during cross-examination and, instead, allow Defendant to
introduce them in his case-in-chief, if the Court so finds that the notes contain substantially
verbatim statements. According to the Government, this approach would avoid jury confusion.

This procedure is not consistent with FRE 613(b), which states “[e]xtrinsic evidence of a
witness’s prior inconsistent statement is admissible only if the witness is given an opportunity to
explain or deny the statement and an adverse party is given an opportunity to examine the
witness about it . . . .” (emphasis added). If the impeachment evidence comes in, it will come in

                                                3
        Case 3:18-cr-00203-EMC Document 418 Filed 10/18/19 Page 4 of 12



as any other piece of extrinsic impeachment evidence. That is, the adverse party will be given an
opportunity to examine the witness about the prior statement during cross-examination so he or
she can have an opportunity to explain; then, if it is necessary for the adverse party to introduce
the putative prior inconsistent statement for impeachment, the Court will so rule on whether the
notes contain the witness’s statement. When ruling, the Court will consider whether the
statement can be deemed that of the witness. That resolution will turn in part upon the precise
question(s) put to the witness.

Summary Charts

Defendant disclosed ninety-one (91) summary charts with his expert-witness disclosure. The
Government is in the process of reviewing those charts. It represented it is less than halfway
through its review for accuracy and estimated it needs until 10/25/19 to complete its review.
Government shall notify Defendant of any disputes by 10/25/19. The Government represented it
has found no discrepancies to date. The Government also indicated it intends to submit rebuttal
summary charts. It must do so by 10/30/19.

Relatedly, the parties discussed their desire to utilize demonstrative exhibits during their
respective opening arguments. The Court has no policy prohibiting such usage, so long as the
parties stipulate and there is no risk related to the exhibits’ admissibility and/or accuracy.

Parties must exchange the charts/exhibits they intend to use for opening statement by 10/23/19.
If any issues arise out of such exchange, parties can address them with the Court on 10/25/19.

Third-Party Exhibit Redactions

The Government explained the limited redactions made on its documents. There are twelve
exhibits containing third-party redactions. Defendant argued he is entitled to review the
information beneath the redactions because it may contain exculpatory evidence. Aside from
redaction in Trial Ex. 706, he has not identified any reason specific to these documents to suspect
that the at-issue exhibits contain exculpatory evidence. The Government argued that all twelve
of these exhibits are from Bumble Bee or Lion Capital, to which Defendant, at one time, had
access in un-redacted form. The Government further maintained that Defendant has not made a
showing to question the good-faith assertion of privilege or the accuracy of the accompanying
privilege log, and Bumble Bee’s plea agreement does not waive its privilege.

The parties are ordered to submit briefing on the following issues: (1) the threshold showing one
must make to overcome privilege (the basis for the redaction); (2) the specific factual showings
which would justify waiver of privilege for each of the twelve exhibits (Defendant must append
the twelve exhibits to his brief), and (3) the procedure the Court should follow to effectuate un-
redacting an exhibit controlled by a third party. Briefs are due on 10/22/19 at 10:00 AM.




                                                4
        Case 3:18-cr-00203-EMC Document 418 Filed 10/18/19 Page 5 of 12



Defendant’s Objection to Trial Ex. 855 (Adopted Admission)

The Court had deferred ruling on Defendant’s objection to Trial Exhibit 855, which is an e-mail
in which Defendant circulated his Wall Street Journal interview internally to Bumble Bee’s
executive committee (a/k/a Bumble Bee’s leadership team). Defendant argued it is inadmissible
hearsay under FRE 801(c). The Government argued Defendant’s act of forwarding the e-mail
constituted an adopted admission under FRE 801(d)(2)(B). The Court invited supplemental
briefing.

Both parties cited to Sea-Land Serv., Inc. v. Lozen Int'l, LLC., 285 F.3d 808, 821 (9th Cir. 2002).
In Sea-Land, the Ninth Circuit held that a company adopted a statement when an employee of
the company adopted another employee’s e-mail by copying the entire body of the latter
employee’s e-mail into her own e-mail and prefaced it with “Yikes, Pls note the rail screwed us
up . . . .” Id. at 821. The Government argued that Defendant’s conduct in forwarding the WSJ
interview fits squarely within the conduct that the Ninth Circuit found to be non-hearsay, i.e.,
forwarding a statement via e-mail. See Metro-Goldwyn-Mayer Studios, Inc. v. Grokster, Ltd.,
454 F. Supp. 2d 966, 973 (C.D. Cal. 2006) (citing Sea-Land, 285 F.3d at 821) (“If content
created by individuals other than the creator of an e-mail is incorporated into the e-mail, the
incorporated content is also admissible non-hearsay under Rule 801(d)(2).).

Defendant’s attempt to distinguish Sea-Land is not persuasive. He argued that “[u]nlike Sea-
Land, Mr. Lischewski did not copy the Wall Street Journal—he merely forwarded it—and
nothing in the text of his e-mail demonstrated that Mr. Lischewski had any knowledge of the
article’s contents, let alone ‘manifested an adoption or belief in [the] truth of the information
contained in the’ article.” Docket No. 395. The argument is not persuasive. The distinction
between forwarding an article (about the email author himself) versus copying and pasting an
article into an e-mail is not enough to distinguish Trial Ex. 855 from Sea-Land. Defendant
implicitly endorsed the article.

Defendant also cited to Larez v. City of Los Angeles, 946 F.2d 630 (9th Cir. 1991) as authority
that held reversible error for the admission of alleged party-opponent statements contained
within newspaper articles. Docket No. 395. In Larez, however, the Ninth Circuit was not
confronted with an adopted-admission issue. There, a defendant police officer participated in an
interview with a newspaper reporter outside of the courthouse and made incriminating
statements. Larez, 946 F.2d at 641. The newspaper subsequently published defendant’s
statements in quotations that corroborated with his oral interview statements. Id. The Ninth
Circuit concluded that defendant’s “actual out-of-court statements pose no admissibility problem
. . . ¶ The statements’ repetition in the newspaper, however, posed a more difficult problem
which the district court failed to address. As the reporters never testified nor were subject to
cross-examination, their transcriptions of [defendant’s] statements involve a serious hearsay
problem.” Id. Unlike here, there was no further publication from or by the defendant in Larez to
third parties and, therefore, no adopted-admission issue.



                                                5
        Case 3:18-cr-00203-EMC Document 418 Filed 10/18/19 Page 6 of 12



Because Sea-Land applies—and Larez does not—Defendant’s objection to Trial Ex. 855 is
OVERRULED.

Defendant’s Objection to The Government’s Second Amended Notice of Coconspirator
Statements

The Government amended its notice of coconspirator statements to include two additional
statements from Stephen Hodge: (1) conversations with Tuza following industry events that
Tuza attended with Defendant, after which Tuza and Defendant would talk about pricing at their
respective companies, including push back regarding aggressive pricing; and (2) conversations
with Worsham wherein Worsham would indicate that he would need to “cover” a pricing action
with Defendant.

As to item no. (1), the Government included the requisite specificity to lead a jury to find the
communication was in furtherance of a conspiracy. Defendant’s objection to item no. (1) is
OVERRULED.

Regarding item no. (2), the term “cover” lacks specificity and is amorphous. Because this is the
second time the Government amended its notice of coconspirator statements, the Court requested
an offer of proof. The Government represented that Mr. Hodge will tie the conversation to
collusion with regard to the Q3 guidance pricing; specifically, that Hodge and Worsham reached
a pricing agreement, and Worsham would say from time to time that he needed approval from
Defendant in order to implement the agreed price.

Defendant objected on the grounds that the Government’s representation was inconsistent with
the representation at the last hearing, wherein it explained that the conversation between Hodge
and Worsham was not about a price-fixing agreement.

Defendant is ordered to submit a transcript citation illustrating the Government’s inconsistent
representation(s) by 10/22/19 at 10:00 AM. If the Court is not persuaded by the showing of
inconsistency, it will reserve ruling on item no. (2) until it has heard the foundation needed to tie
the testimony to an 801(d)(2)(E) ruling.

Defendant’s Renewed Motion to Compel Material

The Court previously denied Defendant’s request to compel compliance with Brady, Giglio, the
Jencks Act, and Federal Rule of Criminal Procedure 16. See Docket No. 176. Defendant
renewed his motion based on the Government’s recent disclosure of notes concerning an
interview with Kenneth Worsham’s counsel regarding Robert Worsham. Specifically, Defendant
requested all dates of meetings and phone calls with cooperating witnesses, and names of people
whom the Government charged and/or did not charge but claims are coconspirators.

The Government represented that it has fully complied with its obligations after multiple reviews
of its materials. Defendant’s renewed motion to compel is DENIED.

                                                 6
        Case 3:18-cr-00203-EMC Document 418 Filed 10/18/19 Page 7 of 12




Use of Defendant’s Photograph

The parties disputed what photo of Defendant to display for the jury. The parties are ordered to
resolve this dispute without the Court’s assistance. Court’s preference is for a more recent
photo.

THE GOVERNMENT’S DAUBERT MOTION

Introduction

The Court previously ordered Defendant to provide a supplemental disclosure regarding his
anticipated economic expert witness, Professor James Levinsohn, PhD., by September 27, 2019,
so the Government could prepare its Daubert motion. Docket No. 309. After Defendant’s
disclosure, the Government filed its motion arguing to exclude Professor Levinsohn’s expert
testimony on four grounds: (1) Professor Levinsohn’s opinions are inadmissible justification-
and-effects testimony, which the Court precluded in the Government’s motion in limine no. 1;
(2) Professor Levinsohn’s opinions are unreliable and unverifiable; (3) Professor Levinsohn
offers inappropriate testimony for an expert economist; and (4) Professor Levinsohn’s testimony
has little probative value and would confuse the jury under FRE 403. Docket No. 353 (“Mot.”).

Legal standard

Federal Rule of Evidence 702 allows a qualified expert to testify “in the form of an opinion or
otherwise” where: (a) the expert’s scientific, technical, or other specialized knowledge will help
the trier of fact to understand the evidence or to determine a fact in issue; (b) the testimony is
based on sufficient facts or data; (c) the testimony is the product of reliable principles and
methods; and (d) the expert has reliably applied the principles and methods to the facts of the
case. Fed. R. Evid. 702. The proponent of the expert testimony has the burden of proving the
proposed testimony is admissible. Lust ex rel. Lust v. Merrell Dow Pharms., Inc., 89 F.3d 594,
598 (9th Cir. 1996).

To be admissible under Rule 702 expert testimony must be relevant and reliable. See Daubert v.
Merrell Dow Pharm., Inc., 509 U.S. 579, 589 (1993). “[R]elevance means that the evidence will
assist the trier of fact to understand or determine a fact in issue.” Cooper v. Brown, 510 F.3d
870, 942 (9th Cir. 2007); see also Primiano v. Cook, 598 F.3d 558, 564 (9th Cir. 2010) (“The
requirement that the opinion testimony assist the trier of fact goes primarily to relevance.”)
(internal quotation marks omitted).

Under the reliability requirement, the expert testimony must “ha[ve] a reliable basis in the
knowledge and experience of the relevant discipline.” Primiano, 598 F.3d at 565. To ensure
reliability, the court must “assess the [expert’s] reasoning or methodology, using as appropriate
such criteria as testability, publication in peer reviewed literature, and general acceptance.” Id.
“Although the district court must perform a gatekeeping function, a trial court ‘not only has

                                                7
        Case 3:18-cr-00203-EMC Document 418 Filed 10/18/19 Page 8 of 12



broad latitude in determining whether an expert’s testimony is reliable, but also in deciding how
to determine the testimony’s reliability.’” United States v. Gadson, 763 F.3d 1189, 1202 (9th
Cir. 2014) (citation omitted); see also Daubert, 509 U.S. at 597. “When evaluating specialized
or technical expert opinion testimony, the relevant reliability concerns may focus upon personal
knowledge or experience.” United States v. Sandoval-Mendoza, 472 F.3d 645, 655 (9th Cir.
2006).

The Ninth Circuit has placed great emphasis on Daubert's admonition that a district court should
conduct this analysis “with a ‘liberal thrust’ favoring admission.” Messick v. Novartis
Pharmaceuticals Corp., 747 F.3d 1193, 1196 (9th Cir. 2014) (quoting Daubert, 509 U.S. at 588).
Accordingly, the Ninth Circuit has emphasized that the gatekeeping function is meant to “screen
the jury from unreliable nonsense opinions, but not to exclude opinions merely because they are
impeachable.” Alaska Rent-A-Car, Inc. v. Avis Budget Group, Inc., 738 F.3d 960, 969 (9th Cir.
2013). That is because “[v]igorous cross-examination, presentation of contrary evidence, and
careful instruction on the burden of proof are the traditional and appropriate means of attacking
shaky but admissible evidence.” Daubert, 509 U.S. at 596; see, e.g., Murray v. Southern Route
Maritime SA, 870 F.3d 915, 925 (9th Cir. 2017); Wendell v. GlaxoSmithKline LLC, 858 F.3d
1227, 1237 (9th Cir. 2017).

Discussion

Defendant’s expert-witness disclosure describes Professor Levinsohn’s qualifications and
credentials as follows:

              Professor Levinsohn is an expert in antitrust, industrial
              organization, and econometrics. He has provided expert reports
              and testimony in many antitrust and regulatory matters and has
              also consulted to numerous government entities and international
              organizations. Professor Levinsohn conducts research in applied
              econometrics, international economics, and development
              economics. He has served on the editorial boards of the American
              Economic Review, and Review of Economics and Statistics, the
              Journal of International Economics, and the Journal of Economic
              Literature. Professor Levinsohn is the Charles W. Goodyear
              Professor in Global Affairs at Yale’s Jackson Institute for Global
              Affairs and Professor of Economics and Management at the Yale
              School of Management.

See Defendant’s Second Supplemental Disclosure of Expert Witness (“Expert Disclosure”), at 1.
Defendant anticipates Professor Levinsohn to testify about the following eight opinions:

   1. In markets with small numbers of competitors and similar products (including the market
      for canned tuna), economic theory predicts that competitors will take similar pricing
      action independently (“Opinion 1”);

                                               8
        Case 3:18-cr-00203-EMC Document 418 Filed 10/18/19 Page 9 of 12



   2. The tuna industry has attributes that make it difficult to fix net prices (“Opinion 2”);

   3. List prices in the market for canned tuna are of minimal significance (“Opinion 3”);

   4. The net prices charged by Bumble Bee are closely related to Bumble Bee’s costs
      (“Opinion 4”);

   5. The net prices the tuna companies charged their customers are consistent with
      competitive activity (“Opinion 5”);

   6. The data available to Mr. Lischewski was consistent with competition (“Opinion 6”);

   7. Bumble Bee’s, COSI’s, and StarKist’s margins were lower during the period of the
      alleged conspiracy (“Opinion 7”); and

   8. Economic data is inconsistent with the Government’s theory that Mr. Lischewki’s e-mails
      to competitors were a means of enforcing a price-fixing agreement (“Opinion 8”).

The Government accused Professor Levinsohn’s conclusions as being unreliable, i.e., that they
lack any methodology to test reliability. Mot. at 9. Regarding Professor Levinsohn’s opinions,
Defendant only disclosed, “(1) the data reviewed and (2) that the conclusion reached is based on
Professor Levinsohn’s ‘training, experience, research, studies and review of relevant economic
materials.’” Id. at 10. Defendant responded that Professor Levinsohn’s opinions are based on
the following:

              (1) the exhaustive set of all transactional data produced by each
              tuna company during the relevant period that contains pricing
              details concerning each of the companies thousands of transactions
              with their customers; (2) IRI data that captures the total number of
              cans sold, the average retail price per can, and percentage of cans
              sold on promotion for all three tuna companies across all retailers
              during the relevant period; (3) copies of formal promotional
              guidance issued by the tuna companies during the charged
              conspiracy, and (4) each relevant list price announcement.

Opp. at 13. According to Defendant, “[e]ach of Professor Levinsohn’s opinions is supported by
specifically identified summary charts and each of those charts contain similarly detailed,
replicable methodologies.” Id. at 14.

At the hearing, Defendant represented he intended to call Professor Levinsohn for two purposes:
(1) as a summery witness to explain the summary charts; and (2) as an expert witness to opine on
the summary charts. The summary charts contain methodologies for their conclusions—but
Professor Levinsohn’s opinions about the summary charts do not. Under Daubert v. Merrell
Dow Pharm., Inc., 43 F.3d 1311, 1319 (9th Cir. 1995), “experts must explain precisely how they

                                                9
       Case 3:18-cr-00203-EMC Document 418 Filed 10/18/19 Page 10 of 12



went about reaching their conclusions and point to some objective source . . . to show that they
have followed the scientific method, as it is practiced by (at least) a recognized minority of
scientists in their field.” In Defendant’s Expert Disclosure, after each of Professor Levinsohn’s
opinions, he simply states that “[t]he bases and reasons for Professor Levinsohn’s opinions are
his training, experience, research, studies and research of relevant economic materials included
on the Joint Exhibit List and Defendant’s Supplemental Exhibit List (see Appendix A), which
contain, among other things, list price announcements, quarterly guidance, transactional data,
IRI/Nielsen data, executive committee meeting materials, board of director presentations . . . .”
See Expert Disclosure, at 1–5.

This is not a description of methodology. Where Defendant has failed to disclose Professor
Levinsohn’s methodology for his conclusions, his testimony will be limited. Daubert, 43 F.3d at
1319. The Government’s Daubert motion is GRANTED in part and DENIED in part as to
Professor Levinsohn’s expert-opinion testimony.

The Court ruled more specifically as follows:

Opinion 1

Whether competitors in small markets with few competitors—like the canned-tuna industry—
will take similar pricing actions independently is relevant and admissible if the summary charts
so demonstrate. He can give examples of similarly structured markets. However, to the extent
that Professor Levinsohn attempts to offer expert-opinion testimony that “economic theory
predicts” such independent actions, that testimony is barred for lack of methodology, i.e.,
Defendant presented no basis for this generalized theory. GRANTED in part and DENIED in
part.

Opinion 2

Defendant represented Professor Levinsohn will testify the data from the summary charts show
lack of consistency and a variation in prices, which are indicative of competition. Professor
Levinsohn may testify about the summary charts, but the Government will have an opportunity
to cross-examine Professor Levinsohn to challenge the weight of his testimony summarizing the
charts. However, Professor Levinsohn may not opine that the charts show a pattern consistent
with competition. He has not articulated any methodology by which one can determine what
degree of price variation is inconsistent with competition. He offers no, e.g., quantitative or
specific analytical framework beyond his own conclusory opinion.

At the hearing, the Government argued that it must be allowed to introduce corporate guilty pleas
when examining Professor Levinsohn because his testimony would open the door to the negative
inference the Court sought to preclude. Given the Court’s limitation in Professor Levinsohn’s
testimony, said evidence is not necessary. The risks of prejudice far outweighs the probative
value. The Government’s Daubert challenge to Opinion 2 is DENIED in part and GRANTED
in part.

                                                10
       Case 3:18-cr-00203-EMC Document 418 Filed 10/18/19 Page 11 of 12




Opinion 3

Professor Levinsohn intends to testify that list prices in the canned-tuna market are of minimal
significance because 99% of products are sold below list price, as the summary charts allegedly
demonstrate. The Government responded that this data is impermissible to show Defendant’s
state of mind.

To the extent the summary data show list prices are less significant compared to net products, it
is relevant because data of higher significance are more likely to reach the CEO of a company.
Professor Levinsohn can testify for this limited purpose; he cannot testify about Defendant’s
state of mind—e.g., what Defendant knew or likely knew. GRANTED in part and DENIED in
part.

Opinion 4

Professor Levinsohn intends to testify that Bumble Bee’s prices are closely related to costs. The
Government argued an expert witness is not needed to explain this concept from the summary
charts. Defendant responded that Professor Levinsohn is an expert and a teacher, and he will
explain the charts and what they mean because they are comprised of complicated and
voluminous data. The Government has not identified any prejudice in allowing Professor
Levinsohn explain the data. The Government’s motion to exclude Opinion 4 is DENIED.

Opinion 5

Professor Levinsohn intends to testify net tuna prices are consistent with competitive activity.
The data illustrating net price that the tuna companies charged their customers are probative:
Professor Levinsohn may testify to what the summary charts demonstrate in this regard.
However, to the extent his testimony includes whether the data of net prices charged were
“consistent” or “inconsistent” with competitive activity or collusion, such testimony is not
supported by any analysis or methodology and is excluded under FRE 702. Again, Professor
Levinsohn does not explain how to differentiate between net pricing that is consistent or
inconsistent with competitive activity. GRANTED in part and DENIED in part.

Opinions 6 and 8

Professor Levinsohn cannot testify that the data available to Defendant were consistent with
competition or that the economic data showed no changes after a “jab.” Two reasons bar such
testimony: First, as previously discussed, any intent to opine about consistency or inconsistency
vis-a-vis competition or collusion is problematic under FRE 702, absent a reliable, replicable
methodology; here, there is no articulation of any methodology.

Second, an economics expert is not needed to show the data available to Defendant or the
fluctuation in data (if any) before or after a “jab.” More importantly with regard to data available

                                                11
       Case 3:18-cr-00203-EMC Document 418 Filed 10/18/19 Page 12 of 12



to Defendant, Professor Levinsohn’s expertise offers nothing in determining what documents
Defendant actually saw. Moreover, to the extent Professor Levinsohn is trying to demonstrate
Defendant’s knowledge of facts showing competition, Dr. Levinsohn’s opinion is of limited
value since the issue is Defendant’s perception; but Defendant is not a Ph.D. in economics, so
data that Defendant viewed would likely be perceived and interpreted differently than how
Professor Levinsohn would view the same data with his expertise in economics. Nor is Professor
Levinsohn’s expertise of value in determining whether prices changed in response to a job.

The Government’s motion to exclude Opinions 6 and 8 is GRANTED.

Opinion 7

Whether the three tuna brands had lower margins during the alleged conspiracy is probative and
relevant to the existence of such conspiracy. While the ineffectiveness of an alleged conspiracy
is not a defense, economic evidence that explains the pricing behavior for another reason is
admissible under Continental Baking Co. v. United States, 281 F.2d 137, 145 (6th Cir. 1960):

              . . . explanatory economic evidence offered by defendants can be
              considered only in relation to their defense, that the price changes
              were not the result of any agreements. If the jury should find
              beyond a reasonable doubt that the defendants did enter into price-
              fixing agreements, as the Government contends, then the
              defendants are guilty and the explanatory evidence is not available
              to justify or excuse their conduct, for price-fixing agreements are
              illegal per se no matter what factors influence the parties to enter
              into them. If, on the other hand, the jury should find that the
              changes in prices resulted from these other factors, and were not
              the result of agreements entered into by the defendants, then the
              defendants are not guilty.

Id. at 146. Under Continental Baking, this Court ruled that it would permit Defendant to
introduce explanatory economic evidence in relation to his defense that there was no illegal
agreement. Professor Levinsohn’s anticipated testimony about low margins during the charged
conspiracy period may be relevant to disprove the existence of an agreement to fix prices. The
Government’s motion to exclude Opinion 7 is DENIED. Professor Levinsohn may not opine on
whether those margins are indicative of competition rather than collusion. There are a multitude
of factors that can affect margins, including costs outside the control of alleged conspirators.
Professor Levinsohn offers no methodology in this regard.


CASE CONTINUED TO: Monday, October 21, 2019 at 10:30 AM for Jury Instructions.
Defendant’s appearance is waived.



                                              12
